JENKINS, District Judge.
This case was brought in the court below to recover of the defendant bank the sum of $1,259.05, and upon the trial, and on the 2d day of February, 1891, judgment was rendered in favor of the defendant bank, (45 Fed. Rep. 163,) and writ of error to this court was sued out on the 29th day of July, 1891. The act creating this court was approved March 3, 1891, (26 St. c. 517.) At the time of the rendition of this judgment there existed no right to a review *10thereof by an appellate court. The amount claimed was less than the minimum amount necessary to give the supreme court power to entertain such review. We are of opinion that this court is without jurisdiction to review this judgment. We find no language in the act indicating an intention to make it retroactive. Such statutes should be given only a prospective operation, unless a contrary intent is expressed in the act. U. S. v. Heth, 3 Cranch, 399; Mayor v. Schermerhorn, 1 N. Y. 423, 426; Burch v. Newbury, 10 N. Y. 374; In re Eager, 46 N. Y. 100; Railway Co. v. Judge, 10 Bush, 564; Rowell v. Railway Co., 59 N. H. 35; Vansittart v. Taylor, 4 El. & Bl. 910; In re Phoenix Bessemer Steel Co., 45 Law J. Ch. 11. Writ of error dismissed.